DETAILED ACTION
The instant application having Application No. 17/163,210 filed on 29 January 2021 where claims 1-30 are presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority under 35 U.S.C. 119(a)-(d) based on applications filed on 3 December 2020 (India IN202041052663).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 10 January 2022, 10 February 2022, and 25 May 2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Objections
Claims 9, 19, and 29 are objected to because of the following informalities:  there is a minor grammatic error in the claim. It appears the language “…wherein a first single virtual function an RDMA NIC…” should properly recite “…wherein a first single virtual function of an RDMA NIC…”  Appropriate correction is required.

Allowable Subject Matter
Claims 7, 17, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Beukema et al. (U.S. 2002/0073257) (Hereinafter Beukema) in view of Scaglione et al. (U.S. 2022/0232074) (Hereinafter Scaglione).
As per claim 1, Beukema discloses a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts (see for example Beukema, this limitation is disclosed such that the invention is enabled by a computer readable medium, on a system using memory connected to CPUs; paragraphs [0028], [0088]) comprising: 
registering a contiguous unit of memory to use in an RDMA data transfer, wherein the contiguous unit of memory comprises a memory portion registered using non-RDMA (see for example Beukema, this limitation is disclosed such that a remote direct memory access (RDMA) read work request provides a memory semantic operation to read a virtually contiguous memory space on a remote node. A memory space can either be a portion of a memory region or portion of a memory window. A memory region references a previously registered set of virtually contiguous memory addresses defined by a virtual address and length. A memory window references a set of virtually contiguous memory addresses which have been bound to a previously registered region; paragraph [0047]); and 
initiating the RDMA data transfer using the contiguous unit of memory (see for example Beukema, this limitation is disclosed such that the RDMA read work request reads a virtually contiguous memory space on a remote endnode and writes the data to a virtually contiguous local memory space; paragraph [0048]). 
Although Beukema discloses initiating the RDMA data transfer using the contiguous unit of memory, Beukema does not explicitly teach initiating RDMA data transfer to an HCI storage pool controller.
However, Scaglione discloses initiating RDMA data transfer to an HCI storage pool controller (see for example Scaglione, this limitation is disclosed such that RDMA is used to transfer to an NVMe storage fabric (paragraph [0022]), data transfer occurs, wherein the NVMe based storage infrastructure utilizes HCI (paragraph [0002]). The NVMe fabric using a control plane; paragraph [0040]).
Beukema in view of Scaglione is analogous art because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema by initiating transfer to an HCI storage infrastructure as taught by Scaglione because it would enhance the teaching of Beukema with an effective means of an infrastructure integrating different functional components (as suggested by Scaglione, see for example paragraph [0001]).
Regarding claim 11, it is a method claim having similar limitations cited in claim 1.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 21, it is a system claim having similar limitations cited in claim 1.    Thus, claim 21 is also rejected under the same rationales as cited in the rejection of claim 1.

Claims 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beukema (U.S. 2002/0073257) in view of Scaglione (U.S. 2022/0232074) as applied to claims 1, 11, and 21 above, respectively, and further in view of Chawla et al. (U.S. 2014/0337456) (Hereinafter Chawla).
As per claim 2, Beukema in view of Scaglione discloses the non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), Beukema further disclosing that a plurality of portions of the contiguous unit of memory are registered (see for example Beukema, this limitation is disclosed such that a remote direct memory access (RDMA) read work request provides a memory semantic operation to read a virtually contiguous memory space on a remote node. A memory space can either be a portion of a memory region or portion of a memory window. A memory region references a previously registered set of virtually contiguous memory addresses defined by a virtual address and length. A memory window references a set of virtually contiguous memory addresses which have been bound to a previously registered region; paragraph [0047]).
Although Beukema in view of Scaglione discloses that a plurality of portions of the contiguous unit of memory are registered, Beukema in view of Scaglione does not explicitly teach using a using a configuration path other than an RDMA path. 
However, Chawla discloses using a using a configuration path other than an RDMA path (see for example Chawla, this limitation is disclosed such that there is a system for RDMA communication between two RDMA-capable endpoints with a non-RDMA-capable internal link; paragraphs [0013], [0023]-[0025]).
Beukema in view of Scaglione is analogous art with Chawla because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema in view of Scaglione by using a non-RDMA link for RDMA communication as taught by Chawla because it would enhance the teaching of Beukema in view of Scaglione with an effective means of using different communication protocols for links and endpoints (as suggested by Chawla, see for example paragraph [0023]).
Regarding claim 12, it is a method claim having similar limitations cited in claim 2.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 22, it is a system claim having similar limitations cited in claim 2.    Thus, claim 22 is also rejected under the same rationales as cited in the rejection of claim 2.

Claims 3, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Beukema (U.S. 2002/0073257) in view of Scaglione (U.S. 2022/0232074) as applied to claims 1, 11, and 21 above, respectively, and further in view of Nation et al. (U.S. 2010/0161879) (Hereinafter Nation).
As per claim 3, Beukema in view of Scaglione discloses the non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein at least a portion of a contiguous unit of memory corresponds to a base memory region of a virtual machine.
	However, Nation discloses the limitation wherein at least a portion of a contiguous unit of memory corresponds to a base memory region of a virtual machine (see for example Nation, this limitation is disclosed such that the base (first) address field of a virtual machine is contiguous; paragraph [0014], [0018]).
Beukema in view of Scaglione is analogous art with Chawla because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema in view of Scaglione by using contiguous memory for a VM as taught by Nation because it would enhance the teaching of Beukema in view of Scaglione with an effective means of forming a memory map table with entries for the VM (as suggested by Nation, see for example paragraph [0018]).
Regarding claim 13, it is a method claim having similar limitations cited in claim 3.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 23, it is a system claim having similar limitations cited in claim 3.    Thus, claim 23 is also rejected under the same rationales as cited in the rejection of claim 3.

Claims 4, 14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beukema (U.S. 2002/0073257) in view of Scaglione (U.S. 2022/0232074) as applied to claims 1, 11, and 21 above, respectively, and further in view of Lin, Jia-Wei (U.S. 2019/0124395) (Hereinafter Lin).
As per claim 4, Beukema in view of Scaglione discloses the non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), Beukema further disclosing that there are a plurality of portions of contiguous unit of memory (see for example Beukema, this limitation is disclosed such that a remote direct memory access (RDMA) read work request provides a memory semantic operation to read a virtually contiguous memory space on a remote node. A memory space can either be a portion of a memory region or portion of a memory window. A memory region references a previously registered set of virtually contiguous memory addresses defined by a virtual address and length. A memory window references a set of virtually contiguous memory addresses which have been bound to a previously registered region; paragraph [0047]).
Although Beukema in view of Scaglione discloses that there are a plurality of portions of contiguous unit of memory, Beukema in view of Scaglione does not explicitly teach that a plurality of portions of memory are registered in a batch.
	However, Lin discloses that a plurality of portions of memory are registered in a batch (see for example Lin, this limitation is disclosed such that a memory management circuit allocates (i.e. registering) a group of memory pages (i.e. a plurality of portions of memory) to a batch of data at the same time; paragraph [0006]).
Beukema in view of Scaglione is analogous art with Lin because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema in view of Scaglione by using allocating a group of pages at the same time as taught by Lin because it would enhance the teaching of Beukema in view of Scaglione with an effective means of allocating memory space as a unit (as suggested by Lin, see for example paragraph [0006]).
Regarding claim 14, it is a method claim having similar limitations cited in claim 4.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 24, it is a system claim having similar limitations cited in claim 4.    Thus, claim 24 is also rejected under the same rationales as cited in the rejection of claim 4.

Claims 5, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Beukema (U.S. 2002/0073257) in view of Scaglione (U.S. 2022/0232074) as applied to claims 1, 11, and 21 above, respectively, and further in view of Yardeni et al. (U.S. 2022/0156116) (Hereinafter Yardeni).
As per claim 5, Beukema in view of Scaglione discloses the non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein both a virtual machine and an HCI storage pool controller are in a user space of a virtualization environment.
However, Yardeni discloses the limitation wherein both a virtual machine and an HCI storage pool controller are in a user space of a virtualization environment (see for example Yardeni, this limitation is disclosed such that there is a system where an HCI cluster that provides virtualization through virtual machines provides user policy setting; paragraphs [0063], [0075], [0078]. The virtualization platform utilizes user space; paragraph [0098]).
Beukema in view of Scaglione is analogous art with Yardeni because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema in view of Scaglione by using an HCI cluster with user policy as taught by Yardeni because it would enhance the teaching of Beukema in view of Scaglione with an effective means of HCI storage polices that deal with a user’s needs (as suggested by Yardeni see for example paragraph [0083]).
Regarding claim 15, it is a method claim having similar limitations cited in claim 5.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 25, it is a system claim having similar limitations cited in claim 5.    Thus, claim 25 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 6, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beukema (U.S. 2002/0073257) in view of Scaglione (U.S. 2022/0232074), further in view of Yardeni (U.S. 2022/0156116) as applied to claims 5, 15, and 25 above, respectively, and further in view of He et al. (U.S. 2021/0103403) (Hereinafter He).
As per claim 6, Beukema in view of Scaglione, further in view of Yardeni discloses the non-transitory computer readable medium of claim 5 (see rejection of claim 5 above) but does not explicitly teach initiating, through a virtual function of an RDMA NIC, an I/O request from the virtual machine in the user space to another virtual machine in the user space of the virtualization environment.
However, He discloses initiating, through a virtual function of an RDMA NIC, an I/O request from the virtual machine in the user space to another virtual machine in the user space of the virtualization environment (see for example He, this limitation is disclosed such that there is a system that provide virtual function based input output in VM user space using a NIC with RDMA; paragraphs [0072]-[0073]. Traffic is between source and destination virtual hosts; clm. 16 and associated text).
Beukema in view of Scaglione, further in view of Yardeni is analogous art with He because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema in view of Scaglione, further in view of Yardeni by using virtual function RDMA as taught by He because it would enhance the teaching of Beukema in view of Scaglione, further in view of Yardeni with an effective means of providing I/O in a hardware-virtualization layer (as suggested by He see for example paragraph [0032]).
Regarding claim 16, it is a method claim having similar limitations cited in claim 6.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 26, it is a system claim having similar limitations cited in claim 6.    Thus, claim 26 is also rejected under the same rationales as cited in the rejection of claim 6.

Claims 8, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Beukema (U.S. 2002/0073257) in view of Scaglione (U.S. 2022/0232074), further in view of Yardeni (U.S. 2022/0156116) as applied to claims 5, 15, and 25 above, respectively, and further in view of Yang, Ziye (U.S. 2020/0326971) (Hereinafter Yang2020).
As per claim 8, Beukema in view of Scaglione, further in view of Yardeni discloses the non-transitory computer readable medium of claim 5 (see rejection of claim 5 above), but does not explicitly teach the limitation wherein a virtual function of an RDMA NIC that is used to expose at least one RDMA function to the virtual machine is not a paravirtualized function of the RDMA NIC.
However, Yang2020 discloses the limitation wherein a virtual function of an RDMA NIC that is used to expose at least one RDMA function to the virtual machine is not a paravirtualized function of the RDMA NIC (see for example Yang2020, this limitation is disclosed such that in system with an RDMA implementation in a NIC (paragraph [0002]), virtual functions are virtualized using SR-IOV rather than paravirtualized; paragraph [0017]).
 Beukema in view of Scaglione, further in view of Yardeni is analogous art with Yang2020 because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema in view of Scaglione, further in view of Yardeni by using SR-IOV with RDMA as taught by Yang2020 because it would enhance the teaching of Beukema in view of Scaglione, further in view of Yardeni with an effective means of virtualizing and sharing a physical RDMA device with VMs (as suggested by Yang2020 see for example paragraph [0017]).
Regarding claim 18, it is a method claim having similar limitations cited in claim 8.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 8.
Regarding claim 28, it is a system claim having similar limitations cited in claim 8.    Thus, claim 28 is also rejected under the same rationales as cited in the rejection of claim 8.

Claims 9, 19, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Beukema (U.S. 2002/0073257) in view of Scaglione (U.S. 2022/0232074) as applied to claims 1, 11, and 21 above, respectively, further in view of Yang2020 (U.S. 2020/0326971), and further in view of Yang et al. (U.S. 2021/0081352) (Hereinafter Yang2021).
As per claim 9, Beukema in view of Scaglione discloses the non-transitory computer readable medium of claim 1 (see rejection of claim 1 above), but does not explicitly teach the limitation wherein a first single virtual function an RDMA NIC is accessed by a plurality of user virtual machines.
However, Yang2020 disclose the limitation wherein a first single virtual function of an RDMA NIC is accessed by a plurality of user virtual machines (see for example Yang2020, this limitation is disclosed such that in system with an RDMA implementation in a NIC (paragraph [0002]), virtual functions are virtualized using SR-IOV, and a virtual function is shared with a plurality of virtual machines; paragraph [0017]).
Beukema in view of Scaglione is analogous art with Yang2020 because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema in view of Scaglione, by using SR-IOV with RDMA as taught by Yang2020 because it would enhance the teaching of Beukema in view of Scaglione with an effective means of virtualizing and sharing a physical RDMA device with VMs (as suggested by Yang2020 see for example paragraph [0017]).
Although Beukema in view of Scaglione, further in view of Yang2020 discloses the limitation wherein a first single virtual function of an RDMA NIC is accessed by a plurality of user virtual machines, Beukema in view of Scaglione, further in view of Yang2020 does not explicitly teach participating in iSER communications with the HCI storage pool controller. 
However, Yang2021 discloses participating in iSER communications with the HCI storage pool controller (see for example Yang2021, this limitation is disclosed such that in a system with an RDMA-enabled NIC (paragraph [0035], iSER in conjunction with RDMA is used for a VM accessing a hyper-converged storage (i.e. HCI) system; paragraph [0068]).
Beukema in view of Scaglione, further in view of Yang2020 is analogous art with Yang2021 because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema in view of Scaglione, further in view of Yang2020 by using iSER in conjunction with RDMA as taught by Yang2021 because it would enhance the teaching of Beukema in view of Scaglione, further in view of Yang 2020 with an effective means of transferring directly between an initiator and a target (as suggested by Yang2021 see for example paragraph [0068]).
Regarding claim 19, it is a method claim having similar limitations cited in claim 9.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 9.
Regarding claim 29, it is a system claim having similar limitations cited in claim 9.    Thus, claim 29 is also rejected under the same rationales as cited in the rejection of claim 9.

Claims 10, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Beukema (U.S. 2002/0073257) in view of Scaglione (U.S. 2022/0232074), further in view of Yang2020 (U.S. 2020/0326971), further in view of Yang2021 (U.S. 2021/0081352) as applied to claims 9, 19, and 29 above, respectively, and further in view of Santos et al. (U.S. 2011/0119665) (Hereinafter Santos).
As per claim 10, Beukema in view of Scaglione, further in view of Yang2020, further in view of Yang2021 discloses the non-transitory computer readable medium of claim 9 (see rejection of claim 9 above), wherein a virtual function is accessed by an HCI storage pool controller (see for example Yang2021, this limitation is disclosed such that in a system with an RDMA-enabled NIC (paragraph [0035], iSER in conjunction with RDMA is used for a VM accessing a hyper-converged storage (i.e. HCI) system; paragraph [0068]).
Although Beukema in view of Scaglione, further in view of Yang2020, further in view of Yang2021 discloses the limitation wherein a virtual function is accessed by an HCI storage pool controller, Beukema in view of Scaglione, further in view of Yang2020, further in view of Yang2021does not explicitly teach that a second virtual function receives traffic of a plurality of user virtual machines.
However, Santos discloses that a second virtual function receives traffic of a plurality of user virtual machines (see for example Santos, this limitation is disclosed such that I/O requests from a plurality of virtual machines are directed to a second virtual function; clm.8 and associated text).
Beukema in view of Scaglione, further in view of Yang2020, further in view of Yang2021 is analogous art with Santos because they are from the same field of endeavor, memory management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Beukema in view of Scaglione, further in view of Yang2020, further in view of Yang2021 by using a second virtual function as taught by Santos because it would enhance the teaching of Beukema in view of Scaglione, further in view of Yang 2020, further in view of Yang2021 with an effective means of forwarding I/O requests (as suggested by Santos see for example clm.8 and associated text).
Regarding claim 20, it is a method claim having similar limitations cited in claim 10.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 10.
Regarding claim 30, it is a system claim having similar limitations cited in claim 10.    Thus, claim 30 is also rejected under the same rationales as cited in the rejection of claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/            Examiner, Art Unit 2196